DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response dated 12/22/2021 is acknowledged. Claims 1, 2, 3, 6, and 7 are pending. Claims 4 and 5 are cancelled. Claims 1 and 3 are withdrawn. Claims 6 and 7 are new. Claims 2, 6, and 7 are considered on the merits below.

Response to Amendment
Applicant's amendments, filed 12/22/2021, with respect to the objection to the specification and claim, and the 112b rejection have been fully satisfied and withdrawn.
In response to the applicant's amendments, the grounds of rejection for claims 2, 6, and 7 are new compared to the previous action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Treweek et al. (Nature Protocols volume 10, pages1860–1896 (2015)).
Regarding claims 2 and 6, Treweek describes a method for preparing a biological material having an excellent light-transmitting property (abstract and table 2), the method comprising the step of: 
causing a solution to permeate into a biological material (abstract “the macromolecule permeability of PACT- and PARS-processed tissue hybrids supports the diffusion of immunolabels throughout intact tissue”), 
the solution containing a compound that causes delipidation;
wherein the compound is one or more compounds selected from the group consisting of sodium dodecyl sulfate, sodium 1-undecanesulfonate, dodecene-1 LAS, lithium dodecyl sulfate, sodium nonanoate, sodium dodecylbenzenesulfonate, dodecyltrimethylammonium chloride, sodium N-decanoylsarcosinate, sodium N-lauroylsarcosinate, decyldimethyl(3- sulfopropyl)ammonium, sodium 1-nonanesulfonate, sodium cholate, dodecyldimethyl(3- sulfopropyl)ammonium, 1-dodecylpyridinium chloride, ammonium pentadecafluorooctanoate, sodium 1-decanesulfonate, dodecylamine acetate, hexadecyltrimethylammonium chloride, 1,1,3,3-tetramethylguanidine, N,N,N',N'-tetramethyl-1,6-diaminohexane, piperidine, isophoronediamine, propylamine, N-isopropyl-1,3-diaminopropane, 2-methyl-1,5- diaminopentane, isoamylamine, isobutylamine, benzyltrimethylammonium hydroxide, N- butyldiethanolamine, 1,3-bis(aminomethyl)cyclohexane, tropine, 1,2-hexanediol, allylamine, N- butylethylenediamine, benzethonium chloride, 2,6-lutidine, 6-dimethylamino-1-hexanol, N-tert- butyldiethanolamine, 1,4-bis(aminomethyl)cyclohexane, isopropylamine, 2,4-lutidine, 1- .

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Reference Treweek et al. (Nature Protocols volume 10, pages1860–1896 (2015)) describe all of the limitations of independent claim 2, however fail to teach or suggest the compound is one or more compounds selected from the group consisting of 1,1,3,3- tetramethylguanidine, N,N,N',N'-tetramethyl -l,6-diaminohexane, piperidine, isophoronediamine, propylamine, N-isopropyl-1,3-diaminopropane, 2-methyl-1,5-diaminopentane, isoamylamine, isobutylamine, benzyltrimethyl ammonium hydroxide, 1,3-bis(aminomethyl)cyclohexane, tropine, 1,2-hexanediol, allylamine, N-butyl ethylenediamine, 2,6-lutidine, 1,4- bis(aminomethyl)cyclohexane, isopropylamine, and 2,4-lutidine, 1-methylpyrrolidine.
Although these compounds are known in the art, none of the prior art indicates that they are a compound that causes delipidation.
None of the prior art discovered describes all the limitations alone or in combination, thus the prior art fails to teach or suggest all the limitations of claim 7.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831. The examiner can normally be reached M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY R. BERKELEY/
Examiner
Art Unit 1796



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797